Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 1 of 10 PageID #: 628




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

 STEPHEN KNOWLES, et al.                             )
                                                     )
                              Plaintiffs,            )
                                                     )
                         v.                          )      No. 1:19-cv-00443-SEB-MPB
                                                     )
 DODDS MASONRY CONSTRUCTON                           )
 COMPANY, INC., et al.                               )
                                                     )
                              Defendants.            )

     ORDER DENYING DEFENDANT DK&L MASONRY, LLC'S MOTION FOR
                       SUMMARY JUDGMENT

        This cause is now before the Court on the Motion for Summary Judgment [Dkt.

 61] filed by Defendant DK& L Masonry, LLC ("DK&L"). 1 Plaintiffs Stephen Knowles,

 Trustee of the Bricklayers of Indiana Retirement Fund, Bricklayers and Trowel Trades

 International Fund, Bricklayers and Allied Craftworkers International Health Fund (as

 successor to Bricklayers of Indiana Health and Welfare Fund), Indiana Bricklayers Local

 4 Joint Apprenticeship Training Committee and Louisville Pension Fund (collectively,

 "Plaintiffs" or "the Funds") have brought this lawsuit pursuant to the Employee

 Retirement Income Security Act of 1974 ("ERISA") alleging that Defendant Dodds


 1
   On January 3, 2020, Plaintiffs filed a Motion to Strike Extraneous Summary Judgment
 Averments [Dkt. 64], seeking to have stricken as extraneous to the issues presented on summary
 judgment portions of DK&L's evidentiary submissions addressing the alter ego factors as well as
 the final sentence in DK&L's statement of undisputed material facts which states that there is not
 common ownership between Dodds Masonry and DK&L. While such facts may have limited
 relevance to the narrow issue presented on summary judgment, considering the disfavor with
 which motions to strike are regarded in this jurisdiction, and the fact that none of the material
 that Plaintiffs seek to have stricken is scandalous or impertinent, we DENY Plaintiffs' Motion to
 Strike.
                                                 1
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 2 of 10 PageID #: 629




 Masonry Construction Company, Inc. ("Dodds Masonry") violated its obligations under

 its collective bargaining agreement ("CBA") with Plaintiffs and that Defendants D and K

 Masonry, LLC ("D and K") and DK&L are successive alter egos of Dodds Masonry who

 share responsibility for its obligations under the CBA. DK&L has moved for summary

 judgment on the grounds that it owes no duty to Plaintiffs under the CBA because the

 CBA was effectively terminated by Dodds Masonry in 2010 and no continuing

 obligations exist. For the reasons detailed below, we DENY DK&L's Motion for

 Summary Judgment.

                                     Factual Background 2

        Bricklayers Local 4 is a statewide local union covering the entire state of Indiana

 and multiple counties in Kentucky. Champ Aff. ¶ 8. In July 1998, James Dodds, as

 owner of Defendant Dodds Masonry, an Indiana corporation engaged in the masonry and

 construction business, signed a Union memorandum of agreement ("MOA") with

 Bricklayers Local 4. Id. ¶¶ 9–10. The MOA bound Dodds Masonry to comply with the

 statewide CBA then in effect between Local 4 and the Indiana Mason Contractors

 Association and all successive CBAs unless or until terminated. Pursuant to the CBA,

 Dodds Masonry was required to pay specified wages and periodic contributions to the

 Funds on behalf of certain of its employees. Id. ¶ 11.

        With regard to termination of the agreement, the CBA provided as follows:


 2
  Both parties include in their briefing additional facts relevant to the issue of whether DK&L is
 an alter ego of Dodds Masonry. However, they agree that the sole issue on summary judgment is
 whether Dodds Masonry effectively terminated the CBA in 2010. Accordingly, we have
 confined our factual recitation to only those facts relevant to that question.
                                                2
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 3 of 10 PageID #: 630




        This AGREEMENT shall be effective and binding upon the parties hereto
        from June 1, 2007 to May 31, 2010. This AGREEMENT shall be
        automatically renewed for additional periods of one (1) year each, from year
        to year, from after the original term that this AGREEMENT is in force,
        unless at least sixty (60) days prior to the expiration of the original term of
        this AGREEMENT or at least sixty (60) days prior to the expiration of any
        subsequent renewal thereof either the EMPLOYER or the UNION gives the
        other written notice of its intention to amend or modify this AGREEMENT.

 CBA Art. XXVII at 32. According to DK&L, Dodds Masonry provided written notice to

 the Bricklayers' Union in a letter dated March 18, 2010 of its termination of the CBA,

 effective May 21, 2010. See Exh. 2 to O'Hara Aff. Dodds Masonry's attorney at the

 time, Mark O'Hara, avers that on that same day, March 18, 2010, more than sixty days

 prior to the expiration of the CBA, he hand-delivered a copy of the termination letter to

 the offices of the President of the Bricklayers Local 4, pursuant to the terms of the CBA.

 Dodds Aff. ¶ 5; O'Hara Aff. ¶ 7.

        Following delivery of the termination letter, Dodds Masonry received no response

 from any Union representative confirming or rejecting the termination, causing Dodds

 Masonry to conclude that its CBA was terminated. Thereafter, it completed the jobs that

 were under contract at the time of the CBA termination notice and submitted all required

 payments to the Bricklayer's Local 4 through the first quarter of 2011, but it did not

 engage any Union members on any project it performed after that date. 3 Dodds Masonry

 went out of business in 2012 and the company was dissolved. Dodds Aff ¶ 8.


 3
   According to Mr. Dodds, Dodds Masonry continued to make payments through the first quarter
 of 2011 because at some point in 2009 or 2010 representatives of Bricklayers Local 4, including
 Dave Collins and Stephen Crafton, informed Dodds Masonry that it was required to fulfill its
 obligation to the Union employees on its payroll who were working on any jobs under contract at
 the time that it intended to terminate the CBA. Dodds Aff. ¶ 5. However, Mr. Crafton denies
                                               3
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 4 of 10 PageID #: 631




        Bricklayers Local 4 denies having ever received Dodds Masonry's termination

 letter. Cathleen Cook, David Murray, and Ted Champ were all employed by the Union

 during the relevant time period, and, according to Plaintiffs, would have been the

 individuals to receive the termination letter if it had been delivered, but none of the three

 recalls personally receiving the letter or possessing any record of receipt of such notice.

        Ms. Cook began working for Bricklayers Local 4 as an office clerical employee in

 1999 and was serving in that same capacity in March 2010, when Mr. O'Hara represents

 that he hand-delivered the letter to the union office. Cook Aff. ¶ 3, ¶ 7. Her duties at that

 time included opening all mail addressed to the Union and directing it to the proper

 recipient. Id. ¶ 5. Ms. Cook was aware in March 2010 that Dodds Masonry had an

 agreement with the Union but does not recall receiving Dodds Masonry's termination

 letter nor does she remember anyone hand delivering a letter to the office on behalf of

 Dodds Masonry at any point in 2010. Id. ¶ 6, ¶¶ 8–9. She avers that, had someone hand-

 delivered a letter, she would have been the one to receive it as she was the only office

 clerical employee at the location. Id. ¶¶ 10–11. It was her practice to then forward such

 communications to the appropriate Union business agent and/or to the Union President,

 Mr. Champ. She states that she would not have retained a letter addressed to the Union

 without forwarding it in that manner. Id. ¶ 10, ¶ 12. On occasions when she was out of




 ever saying this and Mr. Collins left Bricklayer Local 4's employ by 1999 and thus could not
 speak on behalf of Bricklayers Local 4. Crafton Aff. ¶ 20; Champ Supp. Aff. ¶¶ 5–6. Ted
 Champ, President of Bricklayer Local 4, avers that Bricklayers Local 4 has never taken the
 position that an employer is required to make contributions on ongoing jobs after it has
 terminated its CBA. Champ Supp. Aff. ¶ 7.
                                                4
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 5 of 10 PageID #: 632




 the office, Mr. Murray, Business Representative for Bricklayers Local 4, was responsible

 for processing the mail. Id. ¶ 11.

        From 2009 to the present, Mr. Murray has served in the capacity of Business

 Representative for the union throughout the greater Indianapolis area working out of the

 Indianapolis office. Murphy Aff. ¶ 5. His duties in 2010 included monitoring bricklayers

 contractors who had union agreements with Bricklayers Local 4. He was aware at that

 time that Dodds Masonry had such an agreement and that it performed work in the

 Indianapolis area as well as in Kentucky. Id. ¶¶ 7–9. Mr. Murry spoke with Mr. Dodds

 on several occasions and Mr. Dodds never mentioned that he or anyone on his behalf had

 terminated the union agreement between Dodds Masonry and Bricklayers Local 4 or that

 Dodds Masonry was non-union. Id. ¶ 10, ¶ 13. Mr. Murray did not receive any

 correspondence from Ms. Cook, either in March 2010 or at any other point throughout

 that year, that dealt with Dodds Masonry. Id. ¶ 16. Bricklayer Local 4's standard

 procedure at the time was to immediately forward to Mr. Champ any letter purporting to

 terminate a CBA. Because Dodds Masonry was an Indianapolis-area based company, its

 termination letter would have come through the Indianapolis office and to Mr. Murray's

 attention, but Bricklayer Local 4's records do not reflect receipt of a 2010 letter of

 termination from Dodds Masonry. Id. ¶¶ 17–19.

        Mr. Champ has served as President and Business Manager of the Bricklayers

 Local 4 since 2007. Champ Aff. ¶ 6. His duties include supervising all the

 representatives employed by the Union throughout Indiana and the areas of Kentucky

 within the Union's jurisdiction, monitoring problem union contractors, negotiating union

                                               5
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 6 of 10 PageID #: 633




 contracts, and servicing the membership. Id. ¶ 7. Throughout Mr. Champ's tenure as

 president, all union representatives and office personnel knew to notify him if one of the

 Union's signatory contractors sought to terminate its agreement with the Union. To his

 knowledge, each time a notice to terminate a company union agreement was received, the

 notice was forwarded to him. Id. ¶ 18. However, he has no record of receiving a copy of

 any correspondence from Dodds Masonry in 2010 alleging to terminate its union

 agreement nor was he advised by Ms. Cook or Mr. Murphy that Dodds Masonry had ever

 delivered such a letter. Id. ¶ 19, ¶ 23, ¶ 24.

        Plaintiffs filed the instant action on January 28, 2019 and thereafter amended their

 complaint on March 20, 2019. Plaintiffs allege that Dodds Masonry violated its

 obligations under the CBA and that D and K and DK&L are successive alter egos of

 Dodds Masonry who share responsibility for its obligations under the CBA. DK&L now

 moves for summary judgment on grounds that there is no basis on which it can be held

 liable because the CBA was effectively terminated in 2010.

                                        Legal Analysis

 I.     Summary Judgment Standard

        Summary judgment is appropriate where there are no genuine disputes of material

 fact and the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a);

 Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). A court must grant a motion for

 summary judgment if it appears that no reasonable trier of fact could find in favor of the

 nonmovant on the basis of the designated admissible evidence. Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 247–48 (1986). We neither weigh the evidence nor evaluate

                                                  6
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 7 of 10 PageID #: 634




 the credibility of witnesses, id. at 255, but view the facts and the reasonable inferences

 flowing from them in the light most favorable to the nonmovant. McConnell v. McKillip,

 573 F. Supp. 2d 1090, 1097 (S.D. Ind. 2008).

 II.    Discussion

        The only issue before us here on summary judgment is whether Dodds Masonry

 successfully terminated the CBA in March 2010. DK&L argues that the undisputed

 evidence establishes that Mr. O'Hara hand-delivered Dodds Masonry's written notice of

 termination to Bricklayers Local 4 more than 60 days before the renewal date thereby

 terminating the agreement in accordance with the relevant provisions of the CBA. In

 support of this claim, DK&L relies solely on the sworn testimony of Mr. O'Hara stating

 that he hand-delivered the termination notice to the Bricklayers Local 4 office on March

 18, 2010.

        However, a careful review of the March 18, 2010 notice of termination that

 DK&L has submitted in support of its motion for summary judgment discloses the lack of

 a date-stamp, a signature showing receipt of the notice by any Union representative, or

 any other indicia that the letter was actually received by Bricklayers Local 4.4 "[T]he

 NLRB uniformly has held that receipt of a notice of termination by the nonterminating

 party within the notice period is required to prevent the automatic renewal of the


 4
   DK&L has submitted an affidavit from Mr. Collins, a former employee of Bricklayers Local 4,
 stating that he had a conversation with Mr. Dodds in 2010 regarding his intention to terminate
 the CBA and subsequently "confirmed" that Dodds Masonry terminated the CBA. Collins Aff.
 ¶¶ 2–4. However, Mr. Collins provides no further details as to the nature of such confirmation or
 how he was in a position to confirm termination of the CBA when he had left Bricklayer Local
 4's employ over ten years earlier.
                                                7
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 8 of 10 PageID #: 635




 contract." Illinois Dist. Council No. 1 v. R&R Masonry, Inc., No. 94 C 7377, 1996 WL

 627635, at *6 (N.D. Ill. Oct. 28, 1996) (collecting cases) (emphasis in original); accord

 N.L.R.B. v. Vapor Recovery Sys. Co., 311 F.2d 782, 785 (9th Cir. 1962) ("Where the

 giving of written notice is required by statute or contract … the notice is effective when

 received."). DK&L has not presented any case law or provided any developed argument

 that suggests that this requirement excludes termination notices that are hand-delivered as

 opposed to mailed.

        Plaintiffs, in response, have presented evidence sufficient to raise a genuine issue

 of material fact regarding whether the termination letter was actually delivered to and

 received by the Union. Specifically, they have submitted affidavits from Ms. Cook, Mr.

 Murphy, and Mr. Champ averring that, first, no agent of the Union has any recollection

 nor does the Union possess any record of receipt for Dodds Masonry's termination notice;

 second, that the Union had in effect a standard procedure of forwarding termination

 notices to Mr. Champ that, had the termination notice been hand-delivered on March 18,

 2010, would have been followed; third, that the Union never remitted to Dodds Masonry

 a written acceptance or rejection of its termination or otherwise responded to the notice;

 and fourth, that Dodds Masonry continued to provide contributions for several months

 following its purported termination of the CBA. Viewing this evidence in the light most

 favorable to Plaintiffs, as we are required to do on summary judgment, there clearly

 exists genuine issues of material fact relating to whether Dodds Masonry effectively

 terminated the CBA in 2010.



                                              8
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 9 of 10 PageID #: 636




         DK&L has failed to adduce evidence to supplement or corroborate Mr. O'Hara's

 testimony that would go towards conclusively establishing that the Union in fact received

 the March 18, 2010 termination letter (i.e., such as testimony from a union employee that

 the notice was received or some other record of receipt). Whether the CBA was

 terminated in compliance with the CBA is a core dispute between the parties, the

 resolution of which will require credibility determinations that must be made only by a

 jury. Accordingly, DK&L's motion for summary judgment is unavailing.

 III.   Conclusion

        For the foregoing reasons, Defendant DK&L's Motion for Summary Judgment

 [Dkt. 61] is DENIED. Plaintiffs' Motion to Strike [Dkt. 64] is also DENIED. The case

 shall proceed accordingly.

        IT IS SO ORDERED.



              6/8/2020
 Date: ______________________________             _______________________________
                                                    SARAH EVANS BARKER, JUDGE
                                                    United States District Court
                                                    Southern District of Indiana




                                             9
Case 1:19-cv-00443-SEB-MPB Document 95 Filed 06/08/20 Page 10 of 10 PageID #: 637




  Distribution:

  Zachary Judson Eichel
  EINTERZ & EINTERZ
  zach@einterzlaw.com

  Michael L. Einterz, Sr.
  EINTERZ & EINTERZ
  mike@einterzlaw.com

  Brian C. James
  ARNOLD & KADJAN
  bjames@aandklaw.com

  Grant R. Piechocinski
  ARNOLD & KADJAN
  gp@aandklaw.com

  Donald D. Schwartz
  ARNOLD & KADJAN
  dds@aandklaw.com




                                       10
